Citation Nr: 1623760	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-13 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for residuals of a surgery to fourth toe of the left foot.

5.  Entitlement to service connection for a gynecological disorder claimed as residuals of a gynecological surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983, from August 1990 to June 1991, and from July 2003 to April 2004.  Additionally, she had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) as part of her service in the U.S. Army Reserves ending in October 2005.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the undersigned in January 2015.  A copy of the hearing transcript has been associated with the claims file.  

In February 2015, these matters were remanded for further development, to include obtaining outstanding treatment records; as well as affording the Veteran VA examinations.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems. 

FINDINGS OF FACT

1.  The current right shoulder disorder did not manifest during the Veteran's active military service or during a period of ACDUTRA, or due to an injury during a period of INACDUTRA, is not shown to be causally or etiologically related to her active military service, and is not shown to have manifested within one year from the date of her separation from the military.

2.  The current right knee disorder did not manifest during the Veteran's active military service or during a period of ACDUTRA, or due to an injury during a period of INACDUTRA, is not shown to be causally or etiologically related to her active military service, and is not shown to have manifested within one year from the date of her separation from the military.

3.  The current left knee disorder did not manifest during the Veteran's active military service or during a period of ACDUTRA, or due to an injury during a period of INACDUTRA, is not shown to be causally or etiologically related to her active military service, and is not shown to have manifested within one year from the date of her separation from the military.

4.  The current residuals of a surgery to fourth toe of the left foot, is not shown to be causally or etiologically related to the Veteran's active military service, or during a period of ACDUTRA, or due to an injury during a period of INACDUTRA, and is not shown to have manifested within one year from the date of her separation from the military.

5.  The most probative evidence indicates that the Veteran's current residuals of a gynecological surgery are not related to service or to a period of ACDUTRA.





CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disorder is not established.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a right knee disorder is not established.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Service connection for a left knee disorder is not established.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2015).

4.  Service connection for residuals of a surgery to the fourth toe of the left foot is not established.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Service connection for residuals of a gynecological surgery is not established.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As relevant to the Veteran's claims for service connection, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, December 2006 and September 2007 letters, sent prior to the initial unfavorable decision issued in November 2007, advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 
VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds VA has complied with its duty to assist the Veteran in the development of her claims decided herein.  In this regard, the Board notes that all available STRs, service personnel records, and post-service VA and private treatment records were obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

As noted, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in May 2015 in order to determine the nature and etiology of her claimed disabilities.  The Board finds the examinations and opinions to be adequate to decide the issues as they are predicated on a full review of the record, to include the Veteran's statements made regarding the onset of her disabilities, her STRs, and post-service records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the claims decided herein has been satisfied.

Additionally, the development requested in the January 2015 remand has been substantially completed.  In this regard, all available treatment records have been obtained as directed by the Board in January 2015; and the Veteran was afforded VA examinations in May 2015, that, as noted, are adequate.  In short, the Board finds that there has been substantial compliance with the instructions of its remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a hearing in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2015 hearing, the undersigned noted the issues on appeal. Also, information was solicited regarding the Veteran's claim that her claimed disabilities were as a result of service, due to the types of duties she performed during her military service.  Furthermore, during the hearing, the undersigned recommended the submission of additional evidence that may be helpful to the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  There was no indication based on the hearing testimony that there was additional, outstanding evidence necessary to decide the claims (See page 10, Hearing transcript).  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required. 

II.  Analysis

The Veteran seeks service connection for a right shoulder disorder, right knee disorder, left knee disorder, residuals of surgery to the fourth toe of the left foot; and a gynecological disorder, claimed as residuals of surgery.

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2015); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Right shoulder, bilateral knees

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, current diagnoses have been established.  On VA examination in May 2015, the Veteran was diagnosed with the following:  degenerative arthritis of the right shoulder; and bilateral knee degenerative arthritis.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs document that her knees and right shoulder were normal at her December 1979 military entrance examination.  Thus, the Veteran is entitled to the presumption of soundness and her knees and right shoulder are presumed sound upon her entry into the military.  38 U.S.C.A. § 1111.

During her active military service, in August 1980, the Veteran was treated for muscle spasm of the right shoulder which restricted her from wearing web gear or weapon carrying for a period of three days.  No further complaints of or treatment for the Veteran's right shoulder was noted.  On the April 1983 Report of Medical History with regards to service separation, the Veteran reported a history of painful shoulder; however, clinical evaluation of the upper extremities, to include the right shoulder was normal.  On May 9, 1991, following complaints of right knee pain, the Veteran was advised to refrain from bending or stooping until after May 16, 1991.  There were no further complaints related to her right knee, and no noted complaints at all during service, related to the left knee; to include active duty STRs from the Veteran's last period of active duty from July 2003 to April 2004.

The first post-service relevant evidence of right shoulder and bilateral knee disabilities are the May 2015 VA examinations that show degenerative arthritis of the shoulder and knees.  This lengthy period without treatment for the disorders weigh heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, regarding the right shoulder, at the May 2015 VA examination the Veteran reported that while in basic training and carrying gear on the right shoulder it was injured.  She noted that she was seen on sick call where she was treated and released with a 3-day profile with a muscle relaxer.  She indicated that she currently has right shoulder pain that is worsened with activity and when doing her job of lifting the surgical trays/equipment routinely.  The Veteran reported that she presently takes a muscle relaxer and uses a heating pad for relief.  Following a review of the claims file and a physical examination of the Veteran, the May 2015 VA examiner determined that the right shoulder degenerative arthritis was less likely than not incurred in or caused by any in-service injury, event, or illness.  She reasoned that the Veteran's single in-service right shoulder complaint constituted an acute injury that resolved with management and without any further complaints, as there was no objective evidence that the Veteran was seen for a chronic right shoulder condition since her initial injury in August 1980.

Regarding the knees, on a VA joint examination in May 2015, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the right knee and left knee arthritis was less likely than not incurred in or caused by any in-service injury, event, or illness.  She reasoned that the single in-service right knee complaint constituted an acute injury that resolved and further there was no evidence of a left knee complaint.  Further, she noted that the Veteran went on to serve on active duty from July 2003 to April 2004 without any complaints of or treatment for her bilateral knees. 

The examiner also indicated that the Veteran's right knee disorder was not aggravated beyond its natural progression by her period of service dated from July 2003 to April 2004.  She reasoned that a review of the STRs and literature reflects an isolated right knee complaint that resolved.  She indicated that literature supports causes of degenerative arthritis due to obesity, aging, and injury.  The examiner noted that the Veteran has a has a body mass index (BMI) of greater than 35 which is considered obese by the Centers for Disease Control (CDC) national guidelines and a leading cause of degenerative joint disease (DJD) of the knees.  Furthermore, the examiner noted, there is no objective evidence the Veteran was seen medically for a chronic bilateral knee condition which occurred in 1991, 20 plus years post injury.  She noted that the history of a post-service injury is unknown.  Therefore, the examiner found, it was less likely than not the Veteran's current bilateral knee condition resulted from a disease or injury incurred in or aggravated by ACTDUTRA nor was her knee condition impacted by the wear and tear of the knee joints from running on hard cement with combat boots.  The examiner also noted, it is less likely than not the Veteran's bilateral knee condition resulted from an injury incurred in or aggravated by INACDUTRA nor was the bilateral knees impacted by wear and tear of the knee joints from running on hard cement with combat boots. She concluded that the bilateral knee disability, was at least likely as not a normal process of aging, and obesity with a BMI of greater than 35.

The examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided medical opinions that are supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current disorders - namely, aging and her BMI.  Further, the examiner indicated that the Veteran's right shoulder complaint in service was an acute injury that resolved with management.  There is no positive evidence to the contrary of these opinions in the claims file.  The post-service treatment records do not provide contrary evidence.  As the evidence is not in equipoise, service connection for a right knee disorder, left knee disorder, and right shoulder disorder is not warranted.  

The Veteran's claims also cannot be granted based on continuity of symptomatology since her active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file are the May 2015 examination reports, at least eleven years after the Veteran's military separation in 2004.  Further, the STRs do not show that the Veteran developed a chronic knee or right shoulder disorder during her active military service.  The STRs document one complaint related to the right shoulder, one complaint related to the right knee, and no complaints related to the left knee during a span of five years of active duty, and her various periods of ACDUTRA and INACDUTRA, and such does not document chronic arthritis of the knees and right shoulder.  The military exit examinations found the knees and right shoulder to be normal following an examination of these joints.  Further, while the Veteran reported complaints of bilateral knee and right shoulder pain since her military service, there is no indication of post-service treatment or diagnosis prior to the May 2015 VA examination.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish "chronic disorders."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claims cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the knees and right shoulder.  As stated above, the earliest post-service medical diagnosis of arthritis of these joints was in May 2015, and as noted, the Veteran was separated from the active duty in 2004.  No diagnosis of arthritis of the knees and right shoulder was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of her claims.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge, e.g., an injury during her active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that she injured her knees and right shoulder during her active military service, which resulted in her current disorders, the Board must still weigh her lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the bilateral knee disorder and right shoulder disorder to be credible, since her STRs only make one reference to the right knee and right shoulder and no references to the left knee, since her military exit examinations were normal, and since the first complaints were in 2006 when the Veteran submitted her service connection claims.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a chronic left knee, right knee, or right shoulder disorder during her active military service, which fails to show any such disorders in the post-service treatment records until the May 2015 VA examination report, at least eleven years after her separation from active duty in 2004, and which contains only negative nexus medical opinions.

For the reasons set forth above, the Board finds that the Veteran's lay statements that her symptoms have been present since her active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of these current claims, is unfavorable to the claims for service connection for right knee disorder, left knee disorder, and right shoulder disorder. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for right knee disorder, left knee disorder, and right shoulder disorder is not warranted.



Fourth toe, left foot

The Veteran is seeking service connection for residuals of surgery to the fourth toe of her left foot.  Medical records establish she currently has degenerative changes to her left foot and toes and therefore a current disability is established.

The Veteran reported during the May 2015 VA examination that she started to experience left fourth toe pain during her period of active duty dated from August 1990 to June 1991; however she did not complain of or seek treatment for any left foot/toes disability during that period or during the period of active service in 1980 to 1983 or 2003 to 2004.  Indeed, service treatment records from the Veteran's periods of active service do not establish she made any complaint of, or sought any treatment for, any left foot/fourth toe disability during these periods.  Accordingly, occurrence during active service is not established.

Medical records reflect that the Veteran underwent surgery on her left fourth toe in December 1993 after she was informed she developed a hammertoe.  She was not on a period of active duty or ACDUTRA at the time of the December 1993 surgery.  She has not alleged, and the evidence does not establish, she incurred an injury in the line of duty during INACDUTRA.  Therefore, there is no suggestion this December 1993 surgery and related residuals were related to her service.

Further, the VA examiner indicated during the May 2015 examination that the Veteran's current left fourth toe disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that the STRs were reflective of silence for any diagnosis, treatment, and management, of any left fourth toe condition.  Further, the examiner noted, exit exams dated March 29, 1991 and April 13, 1983 were silent for any mention of a left fourth toe condition.  The examiner noted the Veteran did have hammertoe surgery in December 1993 in Atlanta as an outpatient; however, that was non-service related and the Veteran was on inactive status.  Therefore, the examiner reiterated that it is less likely than not that the Veteran's current left fourth toe condition was caused or
incurred as a result of her active service.
Based on the foregoing, the Veteran's current left fourth toe disorder did not begin during, or was otherwise related to, her periods of active service or a subsequent period of ACDUTRA or INACDUTRA.  Therefore, service connection is denied.

With respect to the claim, the Board has weighed the Veteran's statements as to a nexus between her disorder and service and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of a nexus between her current claim and service.  

While the Board reiterates that she is competent to report symptoms as they come to her through her senses, her disorder claimed on appeal is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the records obtained and associated with the claims file.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection a left fourth toe disability and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Again, in reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Gynecological disorder

The Veteran is seeking service connection for a gynecological condition.  Medical records revealed that an enlarged right fallopian tube was diagnosed, as well as a left ovarian cyst.  Therefore, a current disability is established.
The Board notes, however, the medical records do not establish the Veteran's currently-diagnosed gynecological disorder existed during her periods of active service from July 1980 to July 1983; August 1990 to June 1991; and July 2003 to April 2004.  Instead, she was not diagnosed with a gynecological disorder until 1987 when she underwent surgery, a period when the Veteran was on an inactive status.  Therefore, occurrence during active duty is not established.

Further, the VA examiner indicated during the May 2015 examination that the Veteran's claimed condition was less likely than not incurred in or caused by any claimed in-service injury, event, or illness.  The examiner reasoned the STRs were reflective of silence for any diagnosis, treatment, and management, of any gynecological condition.  Further she noted that the active duty discharge examination reports dated in April 1983 and March 1991 are silent for any mention of a gynecological condition.  The examiner also noted that a November 1987 Reserve enlistment examination report documents the Veteran's surgery dated March 3, 1987 which was during a period of an inactive duty status.  Therefore, she reiterated, that the gynecological surgery in March 1987 in Germany while the Veteran was on inactive status as a military dependent (as her husband was still on active duty) is not related to her military service, to include any residuals that were as a result of the surgery.

As noted, during the time of diagnosis, in March 1987, the Veteran was not on a period of ACDUTRA.  Records do not suggest this diagnosis was related to an injury which incurred during a period of INACDUTRA.  Finally, medical records do not otherwise suggest her currently diagnosed disorder was otherwise caused by her service.  In fact, the only medical evidence that addresses the Veteran's gynecological disorder and her service weighs against the claim.  There is no opinion to the contrary.  Therefore, service connection is denied.

While the Veteran believes that her gynecologic complaints are related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  In this regard, the diagnosis and etiology of gynecological disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her gynecological disorder is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her gynecological condition is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, the May 2015 examiner's opinion is more probative evidence that the gynecological surgery and residuals thereof are not related to service.  As noted, there is no medical opinion to the contrary.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).










ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for residuals of a surgery to fourth toe of the left foot is denied.

Service connection for residuals of a gynecological surgery is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


